Citation Nr: 0935215	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-38 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed 
retinopathy, to include as secondary to the service-connected 
diabetes mellitus.  

2.  Entitlement to service connection for claimed cataracts, 
to include as secondary to the service-connected diabetes 
mellitus.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to 
November 1979.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
issued by the RO.  

The Board remanded these claims in July 2008 so that 
additional development of the evidence could be undertaken.  

As noted in July 2008, in March 2005 private examiner stated 
that the Veteran suffered from pain and numbness and 
experiences burning and tingling sensations in both legs.  
The examiner opined that these conditions were evidence of 
diabetic neuropathy.  This matter is again referred to the RO 
for appropriate action.  

The matter of service connection for cataracts as secondary 
to the service-connected diabetes mellitus is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  


FINDING OF FACT

The Veteran currently is not shown to have an eye disability 
manifested by retinopathy that can be attributed to the 
service-connected diabetes mellitus.  




CONCLUSION OF LAW

The Veteran does not an eye disability manifested by 
retinopathy due to disease or injury that was incurred in or 
aggravated by active service or proximately due to or the 
result of the service connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Under 
VCAA, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

VA has a duty to notify a claimant of the information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is also required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

A letter dated in March 2005 and a statement of the case 
(SOC) mailed to the Veteran in September 2005 satisfied the 
VCAA notice criteria.  The claim was readjudicated in a 
recent July 2009 supplemental SOC.  

As part of a March 2006 letter, the Veteran was notified how 
disability ratings and effective dates were assigned.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

VA has a duty to assist a claimant in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, pursuant to the Board's July 2008 remand such an 
examination (with accompanying medical opinion) was afforded 
the Veteran in January 2009.  In this case, there is no 
evidence of any failure on the part of VA to further comply 
with VCAA that reasonably affects the outcome of this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
§ 3.303(d).  

Service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition, or when a service-connected disorder 
aggravates another disability (emphasis added).  38 C.F.R. 
§ 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).  

In deciding whether a veteran has a current disability due to 
military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The evidence of record shows that the Veteran does not have 
eye changes manifested by retinopathy.  The VA examinations 
in February 2005 and January 2009 specially noted that the 
Veteran had no retinopathy that could be linked to the 
service-connected diabetes mellitus on the basis of causation 
or aggravation.  

Also, private medical evidence of record, dated from 2004 to 
2005, fail to provide a diagnosis of retinopathy.  

Significantly, the Veteran has presented no evidence that 
tends to show that he has current disability manifested by 
diabetic retinopathy.  Thus, without medical evidence 
establishing a current disability upon which to predicate a 
grant of service connection, there can be no valid claim 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Accordingly, in the absence of competent evidence showing 
current disability, the claim of service connection for 
diabetic neuropathy must be denied.  


ORDER

Service connection for claimed retinopathy as secondary to 
the service-connected diabetes mellitus is denied.  


REMAND

As indicated, the case was remanded in July 2008 for 
additional development of the record.  Unfortunately, the 
Board finds that some of the requested action was not 
sufficiently completed as to the claim of service connection 
for cataracts.  Accordingly, a remand is mandatory.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

As part of a VA addendum report dated January 29, 2009, a VA 
physician opined that the Veteran's cataracts were age 
related and not due to the service-connected diabetes 
mellitus.  

Here, the VA physician who conducted the January 13, 2009, VA 
examination did not respond fully to the requested medical 
opinion.  

The Veteran's accredited representative, as part of an August 
2009 Written Brief Presentation, essentially reiterated an 
earlier statement that VA had acknowledged that cataracts 
were a complication of diabetes mellitus in a Training 
document.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should schedule the Veteran 
for a VA examination in order to evaluate 
the nature and likely etiology of the 
claimed cataracts.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All tests and 
studies that the examiner deems necessary 
should be performed.  

Based on his/her review of the case, the 
VA examiner offer an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
likelihood) that the Veteran has a 
current cataracts that were either caused 
or aggravated by his service-connected 
diabetes mellitus.  The examination must 
include a complete rationale for the 
opinion expressed.  This should include a 
discussion of any applicable VA training 
guidelines or material addressing the 
complications of diabetes mellitus.  

2.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling these were sent to the 
last known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

3.  The RO must ensure that the requested 
action has been accomplished in 
compliance with this REMAND.  If the 
ordered action has not been undertaken or 
is deficient in any manner, the RO must 
take appropriate corrective action.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim in light of all the 
evidence of record.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental SOC (SSOC) and given 
an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


